Citation Nr: 1444578	
Decision Date: 10/07/14    Archive Date: 10/16/14

DOCKET NO.  12-11 280A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia Pension Center


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation (DIC) under the provisions of 38 U.S.C.A. § 1318.


ATTORNEY FOR THE BOARD

J.C. Chapman


INTRODUCTION

The appellant is the surviving spouse of a Veteran who served on active duty from February 1966 to June 1974.  The Veteran died in February 2011.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Philadelphia Pension Center.  


FINDINGS OF FACT

1.  The Veteran's death certificate shows that the immediate cause of death was colon cancer.

2.  At the time of the Veteran's death, he was service-connected for posttraumatic stress disorder (PTSD), rated 100 percent since March 15, 2003.

3.  The Veteran's death did not result from any disorder incurred in or aggravated by service; that is, a service-connected disability was not the principal nor a contributory cause of death.

4.  The Veteran's service-connected disability was not continuously rated totally disabling for 10 years prior to his death, nor was the total disability evaluation in effect from the date of discharge from military service.


CONCLUSIONS OF LAW

1.  Service connection for the cause of the Veteran's death is not warranted.  38 U.S.C.A. §§ 1310, 5107, 5103A (West 2002); 38 C.F.R. § 3.312 (2013).

2.  The criteria for establishing entitlement to DIC under 38 U.S.C.A. § 1318 are not met.  38 U.S.C.A. §§ 1318, 5107, 5103A, 5107 (West 2002); 38 C.F.R. § 3.22 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2002 & Supp. 2013) have been met.  By correspondence dated in May 2011, prior to initial adjudication of this claim, VA notified the appellant of the information needed to substantiate and complete her claims, to include notice of the information that she was responsible for providing and what evidence VA would attempt to obtain, as well as notice in accordance with Hupp v. Nicholson, 21 Vet. App. 342 (2007).  She was also informed how VA assigns effective dates.  She has had ample opportunity to respond/supplement the record, and has not alleged that notice was less than adequate.

The Veteran's service treatment records (STRs) and postservice medical records have been associated with the record.  She was also afforded the opportunity to provide testimony before the Board (but specifically declined).  The Board acknowledges that VA has not obtained a medical opinion with respect to the appellant's cause of death claim.  In DeLaRosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008), the Federal Circuit held that 38 U.S.C.A. § 5103A(a) does not always require VA to assist a claimant in obtaining a medical opinion or examination for a DIC claim, but it does require VA to assist a claimant in obtaining such whenever it is necessary to substantiate the DIC claim.  The Federal Circuit added that there was no duty to provide a VA opinion in a DIC claim under 38 U.S.C.A. § 5103A(d) since this provision is explicitly limited to claims for disability compensation (service connection), which is defined as a monthly payment made by VA to a Veteran, and therefore does not pertain to a DIC claim.  Id.  Subsequently, in Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008), the Federal Circuit held that in the context of a DIC claim, VA must also consider that 38 U.S.C.A. § 5103A(a) only excuses VA from making reasonable efforts to provide an examination when no reasonable possibility exists that such assistance would aid in substantiating the claim.  

In this case, a review of the evidence shows that there is no reasonable possibility that the colon cancer which caused the Veteran's death was related to service or that his service-connected PTSD caused or contributed to the Veteran's death.  Given the absence of in-service evidence of manifestations of colon cancer and no evidence of this disease for decades after separation, a remand for a VA opinion would unduly delay resolution.  In addition, as discussed in greater detail below, there is no competent evidence and the appellant does not assert that the Veteran's PTSD caused or contributed to his death.  Therefore, the Board concludes that no reasonable possibility exists that such assistance would aid in substantiating the appellant's claim.

Accordingly, the Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide these matters, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met. 

Service connection for the cause of death

Although a claim for service connection for rectal cancer was denied during the Veteran's lifetime in an April 2007 rating decision, the appellant's claim on appeal, to include the contention that the Veteran's colon cancer was related to service, is considered on a de novo basis.  The Veteran's death certificate shows that the immediate cause of his death was colon cancer.  Dependency and indemnity compensation may be awarded to a Veteran's surviving spouse from a service- connected or compensable disability under 38 U.S.C.A. § 1310 and 38 C.F.R. § 3.312.  To establish service connection for the cause of a Veteran's death, the evidence must show that a disability incurred in or aggravated by service was either the principal, or primary cause of death, or that it was a contributory cause of death under 38 C.F.R. § 3.312(a).  For a service-connected disability to be the principal cause of death, it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  38 C.F.R. § 3.312(b).
 
A contributory cause of death is defined as one inherently not related to the principal cause.  38 C.F.R. § 3.312(c).  For a service-connected disability to constitute a contributory cause, it must be shown that it "contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death."  Id.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.
 
The Board must also determine whether the Veteran had a disability incurred in or aggravated by service that was either the principal, or primary cause of death, or that it was a contributory cause of death.  In its review of the record, the Board must determine whether the evidence supports the claim or if it is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The appellant essentially contends that her husband had cancer "all over his body including his lungs."  She stated that the colon cancer and the lung cancer are the same cancer, and that in essence, her husband's lung cancer should be found to be service-connected under a presumptive theory of service connection due to Agent Orange exposure.  See May 2012 substantive appeal.

First, the Board will consider the question of whether the condition which caused the Veteran's death, colon cancer, was incurred in or aggravated by military service.  In this regard, it is not suggested or alleged that the Veteran's colon cancer manifested in service or in the first postservice year.  His STRs are silent for complaints, treatment, or diagnosis of colon cancer and postservice treatment records do not show evidence of a malignancy in the colon until 2006, over 30 years after discharge from service.   

Further, while it is shown that the Veteran served in Vietnam and thus was presumed to be exposed to Agent Orange/herbicides therein, 38 C.F.R. § 3.307, colon cancer is not a presumptive disability listed under 38 C.F.R. § 3.309(e).  As such, colon cancer cannot be linked to service on a presumptive basis due to Agent Orange exposure.  The appellant has not asserted and there is no medical evidence of record linking the primary site of cancer, the colon, to the presumptive herbicide exposure.  Therefore, the Board finds that no additional evidence need be obtained as to this aspect of the clam and finds that colon cancer is not attributable to service, to include on the basis of a link to the presumed herbicide exposure.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Board acknowledges the appellant's contentions that her husband also had lung cancer which should be found to be service connected due to Agent Orange exposure, and that this, along with the colon cancer, contributed to her husband's death.  While postservice private treatment records show that the Veteran's colon cancer metastasized to the lungs, there is no evidence to show that it was lung cancer that caused or contributed to the Veteran's death.  In this regard, the Board notes that the Veteran's death certificate lists only colon cancer as the immediate cause of death and lists no contributory causes.  Further, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, determining whether a complex disease process caused or contributed to death, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer)."  That is, the evidence of record indicates that the colon cancer was the cause of the Veteran's death.  As the evidence does not indicate that lung cancer caused or contributed to the Veteran's death, the Board need not further discuss whether the lung cancer warranted service connection.

For these reasons, service connection for colon cancer on a direct or presumptive basis is denied.

Next, the Board will consider whether the Veteran's already service-connected PTSD caused or contributed substantially or materially to cause death.  There is no probative evidence suggesting a link between the Veteran's service-connected PTSD and his later diagnosis of colon cancer.  Significantly, the appellant does not allege that PTSD caused or contributed to cause death.  Accordingly, the record does not support a finding that the Veteran's service-connected PTSD was related to his death.

As the preponderance of the evidence weighs against a finding that a service-connected disability was not the principal nor a contributory cause of death, service connection for the cause of the Veteran's death is denied.

38 U.S.C.A. § 1318 Benefits

The appellant has not provided specific contentions with regard to her assertions that she is entitled to DIC benefits under the provisions of 38 U.S.C.A. § 1318.  As this issue was addressed in the rating decision and SOC perfected on appeal, however, the Board considers this issue to be in appellate status.

Pursuant to 38 U.S.C.A. § 1318(a), benefits are payable to the surviving spouse and to the children of a "deceased Veteran" in the same manner as if the death were service-connected.  A "deceased Veteran" for purposes of this provision is a Veteran who dies not as the result of his/her own willful misconduct, and who was in receipt of, or entitled to receive, compensation at the time of death for a service-connected disability(ies) rated totally disabling.  38 U.S.C.A. § 1318(b); 38 C.F.R.  § 3.22(a). The service-connected disability(ies) must have been: (1) continuously rated totally disabling for a period of 10 or more years immediately preceding the Veteran's death; or (2) continuously rated totally disabling since the Veteran's discharge or other release from active duty and for at least 5 years immediately preceding death; or (3) the Veteran was a former prisoner of war who died after September 30, 1999, and the disability was continuously rated totally disabling for a period of not less than one year immediately preceding death.  Id.  The total disability rating may be schedular or based on individual unemployability under   38 C.F.R. § 4.16.  38 C.F.R. § 3.22(c).
 
"Entitled to receive" means that, at the time of death, the Veteran had service-connected disability(ies) rated totally disabling by VA but was not receiving compensation for reasons specified in the regulations which are not relevant here (such as withholding or waiver of payment), or because the Veteran had applied for compensation but had not received total disability compensation due solely to clear and unmistakable error (CUE) in a VA decision concerning the issue of service connection, disability evaluation, or effective date.  38 C.F.R. § 3.22(b).
 
Claims under 38 U.S.C.A. § 1318 will be adjudicated based on decisions rendered during the Veteran's lifetime.  38 C.F.R. § 20.1106.  Thus, the only possible ways for the appellant to prevail on a claim for benefits under 38 U.S.C.A. § 1318 would be: (1) meeting the statutory duration requirements for a total disability rating at the time of death; or (2) showing that such requirements would have been met but for CUE in a decision on a claim filed during the Veteran's lifetime.

The threshold legal requirement for establishing entitlement to this benefit is that at the time he died the Veteran must have been receiving (or entitled to receive) compensation for service-connected disability rated totally disabling for 10 or more years.  The Veteran had a 100 percent rating based on PTSD, effective from March 15, 2003.  Since he died in February 2011, he had been receiving his 100 percent rating for less than 10 years prior to his death.  He had not been continuously rated totally disabling since his discharge from service as that was in June 1974, and he was not an Ex-POW.

There is nothing in the record indicating (nor is it alleged) that the Veteran should have been receiving/was entitled to receive compensation at the total rate prior to March 2003.  It is not alleged that any prior rating decision was clearly and unmistakably erroneous.  Cole v. West, 13 Vet. App. 268 (1999).  Thus, the threshold legal criteria for benefits under 38 U.S.C.A. § 1318 are not met, and the appellant's claim must be denied.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Service connection for the cause of the Veteran's death is denied.

Entitlement to DIC under 38 U.S.C.A. § 1318 is denied.



____________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


